Title: To George Washington from Charles Pettit, 12 October 1778
From: Pettit, Charles
To: Washington, George


          
            Sir
            Fredericksburg 12th Octr 1778
          
          Pursuant to Your Excellency’s Desire, signified to me on Saturday last, I send inclosed a Return of the Cloathing on Hand in the Quarter Master General’s Store, procured for the Use of the People employed in that Department. I avoid sending it to the orderly Office lest it should lead to some Mistake, as your Excellency was pleased to say it was not meant to be included in the Genl Order of the 9th Instant. Returns are ordered to be made of the Artificers & Waggoners entitled to receive Cloathing, in order to make a proportionate Distribution of the Stock we have, there being not near a Sufficiency yet arrived to supply their Wants.
          I do not find any Soldier’s Cloathing in the Custody of any Person acting in the Quarter Master General’s Department. I have the Honour to be very respectfully Your Excellency’s most obedient humble Servant
          
            Cha. Pettit
          
        